Citation Nr: 1640970	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  10-13 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for Still's disease, also claimed as arthritis.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to January 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the claims rests with the RO in St. Louis, Missouri.  These matters were previously remanded by the Board in August 2014 and February 2016.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in October 2015.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Relevant VA and private treatment records that have been identified by the Veteran have not been associated with the claims file.  The Veteran stated in her hearing that she was treated for her disabilities at the St. Louis VA Medical Center.  Additionally, the Veteran identified private treatment relevant to her Still's disease at the Kinesiology Center of Greater St. Louis with Dr. K.C., and treatment relevant to her acquired psychiatric disability with T.W. in her May 2007 claim.  Unfortunately, these treatment records have not been obtained, and the claims must be remanded to obtain them.  See 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  



Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment from the VA St. Louis Health Care System, and all associated outpatient clinics.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow her the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  After obtaining any necessary authorization, request records of the Veteran's treatment from T.W.; and from Dr. K.C. at the Kinesiology Center of Greater St. Louis.  Please note that these treatment providers have been identified in the Veteran's May 2007 claim.

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if she later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B).

3.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




